919 F.2d 142
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thomas K. WHITE, Petitioner-Appellant,v.Ivan WHITE, Respondent-Appellee.
No. 90-5013.
United States Court of Appeals, Sixth Circuit.
Nov. 30, 1990.

Before BOYCE F. MARTIN, Jr., and NATHANIEL R. JONES, Circuit Judges;  and ENGEL, Senior Circuit Judge.

ORDER

1
Thomas K. White, a federal prisoner proceeding pro se, appeals from the denial of his petition for habeas corpus relief filed pursuant to 28 U.S.C. Sec. 2241.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
White brought his petition alleging that the Parole Commission improperly considered his driving under the influence of alcohol (DUI) conviction to revoke his parole and forfeit his "street time" (time previously spent on parole).


3
The case was submitted to a magistrate who recommended that White's petition be dismissed.  The district court reviewed the record de novo in light of White's objections to the magistrate's report and adopted the report and recommendation as the opinion of the court.


4
Upon review, we find no error.  The United States Parole Commission did not abuse its discretion in finding that White violated a condition of his parole by engaging in new criminal conduct.   Taylor v. United States Parole Commission, 734 F.2d 1152, 1155 (6th Cir.1984) (appellate review limited to an abuse of discretion standard).


5
Accordingly, the judgment of the district court is hereby affirmed for the reasons set forth in the magistrate's report and recommendation dated October 28, 1988.  Rule 9(b)(5), Rules of the Sixth Circuit.